
	
		II
		110th CONGRESS
		1st Session
		S. 1862
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Kyl (for himself and
			 Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the exchange and conveyance of certain
		  National Forest land and other land in southeast Arizona, and for other
		  purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Southeast Arizona Land Exchange
			 and Conservation Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Land conveyances and exchanges.
					Sec. 5. Valuation of land exchanged or conveyed.
					Sec. 6. Apache Leap natural and cultural resource conservation
				easement.
					Sec. 7. Incorporation, management, and status of acquired
				land.
					Sec. 8. Public uses of Federal land.
					Sec. 9. Arizona Land Fund.
					Sec. 10. Miscellaneous provisions.
				
			2.PurposesThe purposes of this Act are—
			(1)to further the
			 public interest by authorizing, directing, facilitating, and expediting the
			 conveyance and exchange of land between the United States and Resolution
			 Copper; and
			(2)to provide
			 for—
				(A)the conveyance of
			 certain land from the Secretary concerned to the Arizona State Parks Board for
			 the establishment of a new State park in Gila and Pinal Counties, Arizona, to
			 be used for rock climbing and other recreational purposes; and
				(B)the permanent
			 protection of cultural and other resources and uses of the Apache Leap
			 escarpment located in close proximity to the Town of Superior, Arizona.
				3.DefinitionsIn this Act:
			(1)Apache
			 LeapThe term Apache Leap means the approximately
			 695 acres of land referred to as the Apache Leap Conservation Easement
			 Area on the map entitled Apache Leap Conservation Easement
			 Area, dated November 2006.
			(2)Arizona Land
			 FundThe term Arizona Land Fund means the fund
			 established by section 9(a).
			(3)BoardThe
			 term Board means the Arizona State Parks Board, an entity
			 established by the State legislature.
			(4)Eligible
			 considerationThe term eligible consideration means
			 consideration—
				(A)conveyed by
			 Resolution Copper to the Secretary concerned in accordance with the land
			 exchange described in section 4(a); and
				(B)comprised
			 of—
					(i)all
			 right, title, and interest of Resolution Copper in and to the non-Federal land
			 that is acceptable to the Secretary concerned, as appropriate; and
					(ii)an
			 amount of not less than $7,500,000.
					(5)Federal
			 landThe term Federal land means the approximately
			 3,025 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Federal Parcel-Oak Flat, dated January 2005.
			(6)GranteeThe
			 term grantee means the 1 or more entities that are granted the
			 permanent conservation easement under section 6(a).
			(7)MapThe
			 term map means the map entitled Southeast Arizona Land
			 Exchange and Conservation Act of 2005-Federal Parcel-Oak Flat, dated
			 January 2005.
			(8)Non-Federal
			 landThe term non-Federal land means the land
			 described in section 4(b)(1).
			(9)NotchThe
			 term Notch means the approximately 45 acres of land referred to as
			 the Notch on the map entitled Apache Leap Conservation
			 Easement Area, dated November 2006.
			(10)Oak flat
			 campgroundThe term Oak Flat Campground means the
			 campground that is—
				(A)comprised of
			 approximately 16 developed campsites; and
				(B)generally
			 depicted on the map entitled Oak Flat Campground, dated
			 September 2006.
				(11)Resolution
			 copperThe term Resolution Copper means—
				(A)Resolution Copper
			 Mining, LLC, a Delaware limited liability company; and
				(B)any successor,
			 assign, affiliate, member, or joint venturer of Resolution Copper Cooper
			 Mining, LLC.
				(12)SecretaryThe
			 term Secretary means Secretary of Agriculture.
			(13)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
				(14)StateThe
			 term State means the State of Arizona.
			(15)State
			 ParkThe term State Park means the proposed rock
			 climbing State park—
				(A)authorized under
			 Ariz. Rev. Stat. § 41–511.16 (2007); and
				(B)as depicted on
			 the map entitled Tam O'Shanter Area State Park and dated
			 September 22, 2006.
				(16)TownThe
			 term Town means the Town of Superior, Arizona, which is an
			 incorporated municipality.
			4.Land conveyances
			 and exchanges
			(a)In
			 generalOn receipt of an offer from Resolution Copper to convey
			 to the Secretary concerned the eligible consideration, the Secretary shall
			 convey to Resolution Copper all right, title, and interest of the United States
			 in and to the Federal land, subject to any valid existing right or title
			 reservation, easement, or other exception required by law or agreed to by the
			 Secretary and Resolution Copper.
			(b)Resolution
			 copper land exchange
				(1)Conveyance of
			 landOn receipt of title to the Federal land under subsection
			 (a), Resolution Copper shall simultaneously convey—
					(A)to the Secretary,
			 all right, title, and interest that the Secretary determines to be acceptable
			 in and to—
						(i)the
			 approximately 147 acres of land located in Gila County, Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Non-Federal Parcel-Turkey Creek, dated January 2005;
						(ii)the
			 approximately 148 acres of land located in Yavapai County Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Non-Federal Parcel-Tangle Creek, dated January 2005;
						(iii)the
			 approximately 149.3 acres of land located in Maricopa County, Arizona, depicted
			 on the map entitled Southeast Arizona Land Exchange and Conservation Act
			 of 2005-Non-Federal Parcel-Cave Creek, dated January 2005;
						(iv)the
			 approximately 266 acres of land located in Pinal County, Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Non-Federal Parcel-JI Ranch, dated January 2005; and
						(v)the
			 approximately 640 acres of land located in Coconino County, Arizona, depicted
			 on the map entitled Southeast Arizona Land Exchange and Conservation Act
			 of 2005-Non-Federal Parcel-East Clear Creek, dated August 2005;
			 and
						(B)to the Secretary
			 of the Interior, all right, title, and interest that the Secretary of the
			 Interior determines to be acceptable in and to—
						(i)the
			 approximately 3,073 acres of land located in Pinal County, Arizona, depicted on
			 the map entitled Lower San Pedro River Parcel, dated May 31,
			 2006; and
						(ii)the
			 approximately 160 acres of land located in Gila and Pinal Counties, Arizona,
			 depicted on the map entitled Southeast Arizona Land Exchange and
			 Conservation Act of 2005-Non-Federal Parcel-Dripping Springs, dated
			 August 2005.
						(2)Payment of
			 amountOn receipt of title to the Federal land under subsection
			 (a), as a condition of the conveyance authorized under subsection (a),
			 Resolution Copper shall pay to the Secretary of the Treasury for deposit into
			 the Arizona Land Fund the amount of $7,500,000.
				(c)Conveyance of
			 land to town
				(1)In
			 generalSubject to paragraph (2), not later than 90 days after
			 the date on which the exchange under subsection (a) is consummated, on receipt
			 of a request from the Town for any parcel of land described in paragraph (2),
			 the Secretary shall convey to the Town, for a price equal to market value, as
			 appraised under section 5, each parcel of land that the Town requests.
				(2)Eligible
			 parcelsThe Town may request—
					(A)the approximately
			 30 acres of land located in Pinal County, Arizona, occupied on the date of
			 enactment of this Act by the Fairview Cemetery and depicted on the map entitled
			 Southeast Arizona Land Exchange and Conservation Act of 2005-Federal
			 Parcel-Fairview Cemetery, dated January 2005;
					(B)the reversionary
			 interest, and any reserved mineral interest, of the United States in the
			 approximately 265 acres of land located in Pinal County, Arizona, depicted on
			 the map entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Federal Reversionary Interest-Superior Airport, dated January
			 2005; and
					(C)the approximately
			 181 acres of land located in Pinal County, Arizona, depicted on the map
			 entitled Southeast Arizona Land Exchange and Conservation Act of
			 2005-Federal Parcel-Superior Airport Contiguous Parcel, dated June
			 2005.
					(3)Condition of
			 conveyanceAny conveyance of land under paragraph (1) shall be
			 carried out in a manner that provides the United States manageable boundaries
			 on any parcel retained by the Secretary, to the maximum extent
			 practicable.
				(d)Timing of
			 exchangeIt is the intent of Congress that the land exchange
			 directed by subsection (a) be completed not later than 1 year after the date of
			 enactment of this Act.
			(e)Costs of
			 conveyances and exchangesIn accordance with sections 254.4 and
			 254.7 of title 36, Code of Federal Regulations (or successor regulations),
			 Resolution Copper shall assume responsibility for—
				(1)hiring any
			 contractors determined by the Secretary to be necessary for carrying out an
			 exchange or conveyance under subsection (a), (b), or (c); and
				(2)paying, without
			 compensation—
					(A)the costs of each
			 appraisal relating to the exchange or conveyance under subsection (a), (b), or
			 (c), including any reasonable reimbursements to the Secretary on request of the
			 Secretary for the cost of reviewing and approving an appraisal;
					(B)the costs of any
			 hazardous materials survey, mitigation requirement, clearance, or land survey,
			 including any necessary land surveys conducted by the Bureau of Land Management
			 Cadastral Survey; and
					(C)any other cost
			 agreed to by Resolution Copper and the Secretary concerned.
					(f)Contractor work
			 and approvals
				(1)In
			 generalAny work relating to the exchange or conveyance of land
			 that is performed by a contractor shall be subject to the mutual agreement of
			 the Secretary concerned and Resolution Copper, including any agreement with
			 respect to—
					(A)the selection of
			 the contractor; and
					(B)the scope of work
			 performed by the contractor.
					(2)Review and
			 approvalAny required review and approval of work by a contractor
			 shall be performed by the Secretary concerned in accordance with applicable law
			 (including regulations).
				(3)Lead
			 actorThe Secretary and the Secretary of the Interior may
			 mutually agree to designate the Secretary as the lead actor for any action
			 under this subsection.
				5.Valuation of
			 land exchanged or conveyed
			(a)Exchange
			 valuation
				(1)In
			 generalThe value of the land exchanged or conveyed under
			 subsection (a), (b), or (c) of section 4 (including any reversionary interest)
			 shall be determined by the Secretary through 1 or more appraisals conducted in
			 accordance with paragraph (2).
				(2)Appraisals
					(A)In
			 generalAn appraisal under this section shall be—
						(i)performed by an
			 appraiser mutually agreed to by the Secretary and Resolution Copper;
						(ii)performed in
			 accordance with—
							(I)the Uniform
			 Appraisal Standards for Federal Land Acquisitions (Department of Justice, 5th
			 Edition, December 20, 2000);
							(II)the Uniform
			 Standards of Professional Appraisal Practice; and
							(III)Forest Service
			 appraisal instructions; and
							(iii)submitted to
			 the Secretary for review and approval.
						(B)Reappraisals
			 and updated appraised valuesAfter the final appraised value of a
			 parcel is determined and approved under subparagraph (A), the Secretary shall
			 not be required to reappraise or update the final appraised value—
						(i)for
			 a period of 3 years after the approval by the Secretary of the final appraised
			 value under subparagraph (A)(iii); or
						(ii)at
			 all, after an exchange agreement is entered into by Resolution Copper and the
			 Secretary.
						(C)Public
			 reviewBefore carrying out a land exchange under section 4, the
			 Secretary shall make available for public review a summary of the appraisals of
			 the land to be exchanged.
					(3)Failure to
			 agreeIf the Secretary and Resolution Copper fail to agree on the
			 value of a parcel to be exchanged, the final value of the parcel shall be
			 determined in accordance with section 206(d) of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1716(d)).
				(4)Federal
			 landThe value of the Federal land conveyed to Resolution Copper
			 under section 4(a) shall be determined as if the land is unencumbered by any
			 unpatented mining claims of Resolution Copper.
				(b)Equalization of
			 value
				(1)Surplus of
			 Federal land value
					(A)In
			 generalIf the final appraised value of the Federal land exceeds
			 the value of the non-Federal consideration, Resolution Copper shall make a cash
			 equalization payment to the Secretary to equalize the values of the Federal
			 land and non-Federal consideration.
					(B)Amount of
			 paymentNotwithstanding section 206(b) of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716(b)), the Secretary may accept a cash
			 equalization payment under subparagraph (A) in an amount that is greater than
			 25 percent of the value of the Federal land.
					(C)Disposition and
			 use of proceeds
						(i)Disposition of
			 proceeds
							(I)Cash
			 equalization paymentsAny cash equalization payments received by
			 the Secretary concerned under subparagraph (A) shall, without further
			 appropriation, be deposited in the Arizona Land Fund.
							(II)Payment for
			 land conveyed to townAny amounts received by the Secretary
			 concerned under paragraph (3) shall be deposited in the fund established by
			 Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C.
			 484a).
							(ii)Use of
			 proceeds
							(I)Cash
			 equalization paymentsAmounts deposited under clause (i)(I) shall
			 be available and expended in accordance with section 9(b).
							(II)Payment for
			 land conveyed to townAmounts deposited under clause (i)(II)
			 shall be available to the Secretary concerned, without further appropriation,
			 and until expended, for the acquisition of land or interests in land located in
			 the State.
							(2)Surplus of
			 value relating to non-Federal considerationIf the final
			 appraised value of the non-Federal eligible consideration exceeds the value of
			 the Federal land involved in the exchange under section 4—
					(A)the Secretary
			 shall not make a payment to Resolution Copper to equalize the values of the
			 land; and
					(B)the surplus value
			 of the non-Federal consideration shall be considered a donation by Resolution
			 Copper to the United States.
					(3)Payment for
			 land conveyed to town
					(A)In
			 generalThe Town shall pay the Secretary market value for any
			 land acquired by the Town from the Secretary under section 4(c), as determined
			 by the Secretary through an appraisal conducted in accordance with subsection
			 (a)(2).
					(B)CreditIf
			 the final appraised value of the non-Federal consideration exceeds the value of
			 the Federal land in the exchange under section 4, the obligation of the Town to
			 pay the United States under subparagraph (A) shall be reduced by an amount
			 equal to the excess value of the non-Federal consideration.
					6.Apache Leap
			 natural and cultural resource conservation easement
			(a)In
			 generalTo protect the scenic, cultural, historic, educational,
			 and natural resource values of the Apache Leap escarpment, as a condition of
			 the land exchange under section 4(a), Resolution Copper shall deliver to the
			 Secretary an executed document granting a permanent conservation easement for
			 the easement area to an entity that is—
				(1)a qualified unit
			 of government or Indian tribe; or
				(2)a land trust or
			 other qualified organization as defined in section 170(h) of the Internal
			 Revenue Code of 1986.
				(b)Easement
			 areaThe area of the conservation easement under this section
			 shall be the surface estate of Apache Leap.
			(c)TermsThe
			 conservation easement under this section—
				(1)shall—
					(A)prohibit surface
			 development of the easement area by Resolution Copper, except for a fence,
			 sign, monitoring device, or other improvement for an administrative, public
			 health and safety, or other appropriate purpose, as determined by Resolution
			 Copper and any grantee of the conservation easement;
					(B)prohibit
			 commercial mineral extraction under the easement area; and
					(C)provide for
			 appropriate nonmotorized public access to and use of the easement area, as
			 determined by Resolution Copper and any grantee of the conservation easement;
			 and
					(2)may contain such
			 other terms and conditions as the grantor or grantee of the conservation
			 easement, in consultation with the Town, interested Indian tribes, and any
			 other interested Yavapai and Apache party, determines to be appropriate to
			 conserve, protect, enhance, and manage the cultural and historic resources and
			 traditional uses of the easement area.
				(d)EndowmentAs
			 a condition of the conveyance authorized under section 4(a), Resolution Copper
			 shall pay to the grantee of the conservation easement under this section
			 $250,000, to be used by the grantee of the conservation easement—
				(1)to monitor the
			 easement;
				(2)to enforce the
			 borders of the easement;
				(3)to carry out any
			 administrative activity relating to the easement; and
				(4)to provide such
			 additional protections, access, or alternative access as may be determined
			 appropriate pursuant to subsection (f).
				(e)Role of
			 Secretary
				(1)In
			 generalThe Secretary—
					(A)may be consulted
			 during the preparation and drafting of the executed document granting a
			 permanent conservation easement to the easement area under subsection (a);
			 but
					(B)unless otherwise
			 agreed to by the Secretary and Resolution Copper, shall not be—
						(i)a
			 party to the conservation easement under this section; or
						(ii)required to
			 carry out any activity relating to the monitoring or enforcement of the
			 conservation easement under this section.
						(2)Additional
			 managementThe Secretary may manage the Notch in accordance with
			 the terms of the conservation easement under this section.
				(f)Additional
			 protections and accessNot later than 3 years after the date of
			 the conveyance of the Federal land under section 4(a), Resolution Copper and
			 the grantee, in consultation with the Town, interested Yavapai and Apache
			 Indian tribes, and other interested parties, shall determine whether the area
			 covered by the conservation easement should be managed to establish—
				(1)additional
			 cultural and historical resource protections or measures, including permanent
			 or seasonal closures of any portion of the easement area to protect cultural or
			 archeological resources; or
				(2)additional or
			 alternative public access routes, trails, and trailheads to Apache Leap.
				(g)Easement and
			 appraisal
				(1)In
			 generalThe requirement that Resolution Copper grant the
			 conservation easement under this section shall not be considered in
			 determining, or result in any diminution in, the market value of the Federal
			 land for purposes of an appraisal under section 5.
				(2)EffectThe
			 market value of the conservation easement and any amount paid by Resolution
			 Copper under subsection (d) shall be considered to be a donation by Resolution
			 Copper to the United States.
				(h)Mining
			 activitiesExcept as provided in subsection (c) and other Federal
			 law (including regulations) relating to mining activities on private land, the
			 conservation easement shall not impose any additional restrictions on mining
			 activities carried out by Resolution Copper outside of the easement area after
			 the date of the conveyance under section 4(a).
			7.Incorporation,
			 management, and status of acquired land
			(a)Land acquired
			 by the Secretary
				(1)In
			 generalLand acquired by the Secretary under this Act, including
			 any land or interest in land acquired by the Secretary under section 4(a)
			 shall—
					(A)become part of
			 the National Forest within which the land is located; and
					(B)be administered
			 in accordance with the laws (including regulations) applicable to the National
			 Forest System.
					(2)BoundariesFor
			 purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16
			 U.S.C. 4601 et seq.), the boundaries of a National Forest in which land
			 acquired by the Secretary concerned is located shall be deemed to be the
			 boundaries of that forest as in existence on January 1, 1965.
				(3)Management of
			 JI ranch
					(A)In
			 generalOn the date on which the Secretary of the Interior
			 acquires the JI Ranch parcel described in section 4(b)(1)(A)(iv), the Secretary
			 concerned shall manage the land to allow Yavapai and Apache Indian
			 tribes—
						(i)to
			 access the land; and
						(ii)to
			 undertake traditional activities relating to the gathering of acorns.
						(B)Authority of
			 Secretary of the InteriorUpon request from the Yavapai or Apache
			 Indian tribe, the Secretary of the Interior may temporarily or seasonally close
			 to the public any portion of the land described in section 4(b)(1) during the
			 period in which the Yavapai or Apache Indian tribe undertakes any activity
			 described in subparagraph (A)(ii).
					(b)Land acquired
			 by the Secretary of the Interior
				(1)In
			 generalLand acquired by the Secretary of the Interior under this
			 Act shall—
					(A)become part of
			 the administrative unit (including the national conservation area, if
			 applicable) or other area within which the land is located; and
					(B)be managed in
			 accordance with the laws (including regulations) applicable to the
			 administrative unit, national conservation area, or other area within which the
			 land is located.
					(2)Land located in
			 close proximity to lower San Pedro RiverTo preserve and enhance
			 the natural character and conservation value of the land described in section
			 4(b)(1)(B)(i), the Secretary of the Interior shall manage the land in
			 accordance with subsections (a) and (b) of section 102 of the Arizona-Idaho
			 Conservation Act of 1988 (16 U.S.C. 460xx–1).
				(c)WithdrawalOn
			 acquisition by the United States of any land under this Act, subject to valid
			 existing rights and without further action by the Secretary concerned, the
			 acquired land is permanently withdrawn from all forms of entry and
			 appropriation under—
				(1)the public land
			 laws (including the mining and mineral leasing laws); and
				(2)the Geothermal
			 Steam Act of 1970 (30 U.S.C. 1001 et seq.).
				8.Public uses of
			 Federal land
			(a)Oak flat
			 campground
				(1)Replacement
			 campground
					(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary, in consultation with Resolution Copper, the Town, and
			 other interested parties, shall design and construct in the Globe Ranger
			 District of the Tonto National Forest 1 or more replacement campgrounds for the
			 Oak Flat Campground (including appropriate access routes to any replacement
			 campgrounds).
					(B)Public
			 facilitiesAny replacement campgrounds under this paragraph shall
			 be designed and constructed in a manner that adequately (as determined in the
			 sole discretion of the Secretary) replaces, or improves on, the facilities,
			 functions, and amenities available to the public at the Oak Flat
			 Campground.
					(2)Costs of
			 replacementResolution Copper shall pay the cost of designing,
			 constructing, and providing access to any replacement campgrounds under this
			 subsection, not to exceed $500,000.
				(3)Interim oak
			 flat campground access
					(A)In
			 generalThe document conveying the Federal land to Resolution
			 Copper under section 4(a) shall specify that the Secretary shall continue to
			 operate and maintain the Oak Flat Campground until the earlier of—
						(i)the
			 date that is 2 years after the date of enactment of this Act; or
						(ii)the date on
			 which any replacement campgrounds under this subsection are developed and
			 opened for public use.
						(B)LiabilityDuring
			 the interim period described in subparagraph (A), Resolution Copper shall not
			 be liable for any public use of the Oak Flat Campground.
					(b)Rock climbing
			 areas
				(1)Replacement
			 rock climbing area
					(A)In
			 generalOn request by the Board, acting pursuant to an
			 authorization from the State legislature, as soon as practicable after the
			 request, the Secretary of the Interior shall convey to the Board the land
			 described in subparagraph (B) for establishment of the State Park for public or
			 recreational purposes under the Act of June 14, 1926 (commonly known as the
			 Recreation and Public Purposes Act) (43 U.S.C. 869 et
			 seq.).
					(B)Description of
			 landThe land referred to in subparagraph (A) is the
			 approximately 2,000 acres of land under the jurisdiction of the Secretary of
			 the Interior within the exterior boundary of the State Park.
					(C)Use of
			 landThe conveyance of land under subparagraph (A) shall be
			 subject to the condition that—
						(i)the
			 land conveyed to the Board shall be used for the purpose of establishing the
			 State Park, as authorized by the State legislature; and
						(ii)the State Park
			 shall be used for—
							(I)rock
			 climbing;
							(II)bouldering;
			 and
							(III)any other forms
			 of outdoor recreation and natural resource conservation as the Board determines
			 to be appropriate.
							(D)Consideration
						(i)In
			 generalExcept as provided in clause (ii) and in accordance with
			 section 2741.8 of title 43, Code of Federal Regulations (or a successor
			 regulation), the conveyance of the land under subparagraph (A) shall be without
			 monetary consideration.
						(ii)ExceptionNotwithstanding
			 clause (i), the Board shall pay any reasonable administrative costs incurred by
			 the Secretary in making the conveyance.
						(E)Automatic
			 transfer of landOn the date on which the State Park is
			 established, the parcel of land described in section 4(b)(1)(B)(ii), and any
			 other parcel of land that is located within the State Park and purchased by the
			 United States from a willing seller, shall be transferred to the Board for
			 incorporation into the State Park.
					(F)Mineral
			 interests
						(i)In
			 generalThe United States shall retain any mineral interests in
			 the land conveyed under subparagraph (A).
						(ii)WithdrawalBeginning
			 on the date of enactment of this Act, and subject to valid existing rights, the
			 land described in subparagraph (B) shall be permanently withdrawn from all
			 forms of entry and appropriation under the mining and mineral leasing laws,
			 including the Geothermal Steam Act of l970 (30 U.S.C. 1001 et seq.).
						(G)Fees;
			 concessions contractsNothing in this Act prohibits the Board
			 from—
						(i)charging
			 reasonable entry or user fees for the State Park; or
						(ii)entering into
			 concession contracts to manage the State Park.
						(H)ReversionIf
			 the land conveyed under subparagraph (A) is used in a manner that is
			 inconsistent with the uses described in subparagraph (D), the land shall, at
			 the discretion of the Secretary of the Interior, revert to the United
			 States.
					(I)Adjacent
			 management
						(i)FindingCongress
			 finds that land in close proximity to the State Park is or has been the site
			 of—
							(I)mining or mining
			 related activities or operations;
							(II)livestock
			 grazing; and
							(III)agricultural
			 activities.
							(ii)No protective
			 perimeter or bufferThe establishment of the State Park shall not
			 create any protective perimeter or buffer zone around the State Park.
						(iii)Other
			 activities or usesThe fact that non-park activities or uses can
			 be seen or heard from areas within the State Park shall not preclude the
			 conduct of those activities or uses outside the boundary of the State
			 Park.
						(J)EffectThe
			 establishment of the State Park does not impose new or additional requirements
			 or restrictions under the laws of the United States with respect to the
			 permitting, management, or conduct of mining operations and other activities
			 outside the boundaries of the State Park.
					(2)State park
			 access road
					(A)In
			 generalTo provide safe and reasonable public access to the State
			 Park, on request by the Board, the Secretary of the Interior shall grant the
			 Board a right-of-way for the construction of an access road on the route
			 described in subparagraph (B).
					(B)Description of
			 routeThe route referred to in subparagraph (A) is the route
			 generally depicted as the Tam O-Shanter Access Road on the map
			 entitled Tam O’Shanter Access Road, dated February 2006.
					(C)ConditionThe
			 road authorized under subparagraph (A) shall be an unpaved road, constructed or
			 improved only to the extent that Secretary of the Interior, after consultation
			 with the Board, determines is necessary to permit the safe passage of 2-wheel
			 drive vehicles for public recreational access purposes.
					(D)LocationThe
			 exact location of the road authorized under subparagraph (A) may, at the sole
			 discretion of the Secretary of the Interior, after consultation with the Board,
			 be modified or realigned along the general route shown on the map described in
			 subparagraph (B).
					(E)DeadlineTo
			 the maximum extent practicable consistent with weather conditions, the road
			 under subparagraph (A) shall be completed not later than 1 year after the date
			 of conveyance of the land described in paragraph (1)(B) to the Board.
					(F)ManagementThe
			 Board shall manage and maintain the road and right-of-way beginning on the date
			 on which the road is completed.
					(G)Road
			 costs
						(i)Payment by
			 Resolution CopperAs a condition of the conveyance authorized
			 under section 4(a), Resolution Copper shall pay to the Secretary of the
			 Interior $500,000 to be used for the construction of any road under this
			 paragraph.
						(ii)Payment by
			 Secretary of the InteriorOn the date of receipt of the amount
			 paid to the Secretary of the Interior by Resolution Copper under clause (i),
			 the Secretary of the Interior shall pay to the Board an amount equal to the
			 amount received by Resolution Copper to be used for the construction of any
			 road under this paragraph.
						(iii)Additional
			 costsThe Board shall be responsible for each cost in excess of
			 the amount paid by the Secretary of the Interior to the Board relating to the
			 construction and maintenance of any road under this paragraph.
						(c)Interim use of
			 oak flat Federal land
				(1)In
			 generalUntil the Federal land is transferred to Resolution
			 Copper under section 4(a), the Secretary of the Interior shall, subject to
			 paragraphs (2) and (3), continue to administer and allow public access to, and
			 use of, rock climbing sites on the Federal land, other than the excluded areas
			 described in paragraph (2).
				(2)Excluded
			 areasThe excluded areas referred to in paragraph (1) are the
			 climbing sites on the Federal land known as the Mine Area and
			 Eurodog Valley areas, as generally depicted on the map entitled
			 Mine Area, Eurodog Valley, and Magma Mine Road Closure Sites and
			 dated February 2006.
				(3)Closure to
			 public use
					(A)In
			 generalIf any of the areas described in paragraph (2) have not
			 been closed to public use as of the date of enactment of this Act, the areas
			 shall be closed to public use on the date of enactment of this Act.
					(B)Magma mine
			 road
						(i)In
			 generalExcept as provided in clause (ii), on the date of
			 enactment of this Act, the Magma Mine Road shall be closed to further public
			 use.
						(ii)ExceptionThe
			 closure under clause (i) shall not apply to the road segment of the Magma Mine
			 Road needed to access the Oak Flat Campground during the period described in
			 subsection (a)(3)(A).
						(4)Boulderblast
			 competitionDuring the period beginning on the date of enactment
			 of this Act and ending on the date that is 5 years after the date of enactment
			 of this Act, the Secretary, in consultation with Resolution Copper, may issue
			 not more than 1 special use permit per year to provide public access to the
			 bouldering area on the Federal land for purposes of the annual
			 BoulderBlast competition.
				(5)LiabilityResolution
			 Copper shall not be liable for any public use of the Federal land under
			 paragraph (3) or (4).
				9.Arizona Land
			 Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund (referred to in this
			 section as the Fund), consisting of the amounts paid by
			 Resolution Copper to the Secretary of the Treasury under sections 4(b)(2) and
			 5(b)(1).
			(b)Expenditures
			 from Fund
				(1)In
			 generalSubject to paragraph (2), on a joint request by the
			 Secretary and the Secretary of the Interior, the Secretary of the Treasury
			 shall transfer from the Fund to the Secretary such amounts as the Secretary and
			 the Secretary of the Interior determine are necessary to purchase land, or
			 interests in land, under subsection (c).
				(2)Administrative
			 expensesAn amount not exceeding 2 percent of the amounts in the
			 Fund shall be available for each fiscal year to pay the administrative expenses
			 necessary to carry out this Act.
				(c)Uses of
			 FundThe Secretary and the Secretary of the Interior shall
			 jointly use amounts in the Fund to purchase from willing sellers land,
			 including interests in land, that is—
				(1)located within
			 the hydrographic boundary of the San Pedro River (including tributaries of the
			 San Pedro River); or
				(2)determined by the
			 Secretary and the Secretary of the Interior to be an acquisition priority in
			 the State.
				10.Miscellaneous
			 provisions
			(a)Revocation of
			 orders; withdrawal
				(1)Revocation of
			 ordersAny public land order that withdraws the Federal land or
			 the land to be conveyed to the Board under section 8(b)(1) from appropriation
			 or disposal under a public land law shall be revoked to the extent necessary to
			 permit disposal of the land.
				(2)WithdrawalOn
			 the date of enactment of this Act, if the Federal land is not withdrawn or
			 segregated from entry and appropriation under a public land law (including
			 mining and mineral leasing laws and the Geothermal Steam Act of l970 (30 U.S.C.
			 1001 et seq.)), the Federal land shall be withdrawn from entry and
			 appropriation, subject to any right of Resolution Copper, until the date of the
			 conveyance of Federal land under section 4(a).
				(b)Maps,
			 estimates, and descriptions
				(1)Minor
			 errorsThe Secretary concerned, Resolution Copper, or the Board,
			 may by mutual agreement correct any minor errors in any map, acreage estimate,
			 or description of any land conveyed or exchanged under this Act.
				(2)ConflictIf
			 there is a conflict between a map, an acreage estimate, or a description of
			 land under this Act, the map shall control unless the Secretary concerned,
			 Resolution Copper, or the Board, as appropriate, mutually agree
			 otherwise.
				(3)Availability
					(A)In
			 generalOn the date of enactment of this Act, the Secretary shall
			 file and make available for public inspection in the Office of the Supervisor,
			 Tonto National Forest, any map referred to in this Act.
					(B)Other
			 mapsAny maps accompanying the State Park conveyance and road
			 access under section 8 shall be made available for public inspection in the
			 Arizona Office of the Bureau of Land Management.
					
